—Appeal from a judgment of Livingston County Court (Cicoria, J.), entered October 5, 1993, convicting defendant upon his plea of guilty of burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously reversed on the law, the plea is vacated and the matter is remitted to Livingston County Court for further proceedings on the indictment.
Same memorandum as in People v Pangburn ([appeal No. 1] 298 AD2d 990). Present — Pine, J.P., Hayes, Hurlbutt, Kehoe and Burns, JJ.